Case: 14-40069      Document: 00512878709         Page: 1    Date Filed: 12/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40069
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 22, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HOMERO SANCHEZ-ARRIAGA, also known as Gustavo Castillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-932-1


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.
PER CURIAM: *
       Homero Sanchez-Arriaga appeals the 120-month sentence imposed for
his conviction for being a felon in possession of a firearm. He argues, for the
first time on appeal, that the sentence is procedurally unreasonable because
the district court failed to address his request for a variance and consider his
cooperation as a mitigating factor under 18 U.S.C. § 3553(a) and that the
sentence is substantively unreasonable because the district court effectively


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40069       Document: 00512878709     Page: 2   Date Filed: 12/22/2014


                                   No. 14-40069

denied him any credit for acceptance of responsibility by sentencing him to the
statutory maximum sentence.
      We review his arguments for plain error. See Puckett v. United States,
556 U.S. 129, 135 (2009). To show plain error, Sanchez-Arriaga must show
that the error was clear or obvious and affects his substantial rights. See id. If
he makes such a showing, we have the discretion to correct the error but only
if it “‘seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.’” Id. (alteration in original) (quoting United States v. Olano, 507
U.S. 725, 736 (1993)).
      There is no indication that the district court thought it lacked the
authority to vary downward to account for Sanchez-Arriaga’s cooperation. See
United States v. Robinson, 741 F.3d 588, 599, 601 (5th Cir. 2014). Thus, there
is no plain error in this regard. See Puckett, 556 U.S. at 135. Because the
sentence imposed was within the guidelines range, little explanation of the
sentence was required, see Rita v. United States, 551 U.S. 338, 356-57 (2007),
and we will infer that the district court considered the § 3553(a) factors, see
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Moreover, even if
the district court plainly erred, Sanchez-Arriaga has not shown that his
substantial rights were affected. See United States v. Mondragon-Santiago,
564 F.3d 357, 365 (5th Cir. 2009).
      We have rejected the argument that a district court imposes a
substantively unreasonable sentence by sentencing a defendant to the
statutory maximum sentence in this circumstance. See United States v. Coil,
280 F. App’x 358, 361-62 (5th Cir. 2008). Thus, there is no clear or obvious
error. See United States v. Guerrero-Robledo, 565 F.3d 940, 946 (5th Cir. 2009).
Moreover, Sanchez-Arriaga’s arguments against the imposition of the
statutory maximum sentence do not show a clear error of judgment on the



                                         2
    Case: 14-40069     Document: 00512878709     Page: 3   Date Filed: 12/22/2014


                                  No. 14-40069

district court’s part in balancing the § 3553(a) factors; instead, they constitute
a mere disagreement with the weighing of those factors. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Accordingly, he has failed to rebut
the presumption of reasonableness that we apply to his within-guidelines
sentence. See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008).
      The judgment of the district court is AFFIRMED.




                                        3